TO BE PUBLISHED IN THE OFFICIAL REPORTS

                      OFFICE OF THE ATTORNEY GENERAL
                                State of California

                                    BILL LOCKYER
                                    Attorney General



                                            :
                 OPINION                    :                  No. 99-712
                                            :
                     of                     :              December 22, 1999
                                            :
             BILL LOCKYER                   :
             Attorney General               :
                                            :
         CLAYTON P. ROCHE                   :
         Deputy Attorney General            :
                                            :




          THE HONORABLE WILLIAM B. CONNERS, CITY PROSECUTOR,
CITY OF MONTEREY, has requested an opinion on the following questions:


              1. In light of the United States Supreme Court's recent decision in Buckley
v. American Law Foundation, Inc., is Elections Code section 9209 unconstitutional in
requiring circulators of initiative petitions to declare that they are voters of the city?

             2. Must circulators of a city initiative petition declare that they are city
residents?




                                            1                                     99-712
                                             CONCLUSIONS

               1. In light of the United States Supreme Court's recent decision in Buckley v.
American Law Foundation, Inc., Election Code section 9209 is unconstitutional in requiring
circulators of petitions to declare that they are voters of the city.

                  2. Circulators of a city initiative petition need not declare that they are city
residents.

                                                 ANALYSIS

               The Legislature has enacted a comprehensive statutory scheme (Elec. Code,
§§ 9200-9295)1 governing municipal elections, including the approval of initiative measures
submitted by the electorate (§§ 9200-9226; see Cal. Const., art. II, § 11). A city initiative
measure is a proposed ordinance filed by petition signed by a specified number of voters of
the city within a specified period of time. (§ 9201; see Blotter v. Farrell (1954) 42 Cal. 2d
804, 810-812.) The initiative petition "shall be accompanied by the written text of the
initiative and may be accompanied by a written statement not in excess of 500 words, setting
forth the reasons for the proposed petition." (§ 9202, subd. (a); see also §§ 9205-9207;
Ibarra v. City of Carson (1989) 214 Cal. App. 3d 90, 94-97.) Not all signatures need to be
attached to the original petition; the petition may be split up into "sections," with each
section containing "the title of the petition and the text of the measure." (§ 9201.)

            The two questions presented for resolution concern the requirements of section
9209, which govern those who may circulate city initiative petitions.2 Section 9209
provides:

                "Each section shall have attached thereto the declaration of the person
        soliciting the signatures. This declaration shall be substantially in the same
        form as set forth in Section 9022, except that the declaration shall declare that
        the circulator is a voter of the city, and shall state the voter's residence address
        at the time of the execution of the declaration."

Section 9022, subdivision (a) states: "Each section shall have attached thereto the
declaration of the person soliciting the signatures setting forth the information required by


        1
            All references hereafter to the Elections Code are by section number only.

        2
          We do not consider herein the charter provisions of a charter city relating to city initiative measures.
(See Cal. Const., art. II, § 11; § 9247; Browne v. Russell (1994) 27 Cal. App. 4th 1116.)

                                                        2                                               99-712
Section 104 and stating that the circulator is a registered voter of the state." Subdivision (a)
of section 104, in turn, provides that each declaration attached to a section must contain,
among other information, the printed name of the circulator and "[t]he residence address of
the circulator, giving street and number, or if no street or number exists, adequate
designation of residence so that the location may be readily ascertained."

                 1. Voters of the City

              The first question to be resolved is whether the circulator of an initiative
petition must be "a voter of the city" as required under section 9209, or whether such
statutory requirement is now unconstitutional in light of the United States Supreme Court's
recent decision in Buckley v. American Constitutional Law Foundation (1999) 525 U.S.
182 [142 L. Ed. 2d 599, 119 S. Ct. 636]. We conclude that the statutory requirement is
unconstitutional under Buckley.

              In Buckley, the court ruled that a Colorado statute requiring all circulators of
a statewide initiative petition to be "registered electors"3 of the state was unconstitutional.
The court explained in part:

                "By constitutional amendment in 1980 . . . Colorado added to the
        requirement that petition circulators be residents, the further requirement that
        they be registered voters. . . . Beyond question, Colorado's registration
        requirement drastically reduces the number of persons, both volunteer and
        paid, available to circulate petitions. We must therefore inquire whether the
        State's concerns warrant the reduction. [Citation.]

               "When this case was before the District Court, registered voters in
        Colorado numbered approximately 1.9 million. At least 400,000 persons
        eligible to vote were not registered. . . .

             ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        ........


              "The Tenth Circuit reasoned that the registration requirement placed
        on Colorado's voter-eligible population produces a speech diminution of the

        3
           A "voter of the city" would be one who is a "registered elector" of an election precinct located within
the city. (See §§ 321, 359.)


                                                         3                                                  99-712
very kind produced by the ban on paid circulators at issue in Meyer [v. Grant
(1988) 486 U.S. 414]. [Citation.] We agree. The requirement that
circulators be not merely voter eligible, but registered voters, it is scarcely
debatable given the uncontested numbers . . . decreases the pool of potential
circulators as certainly as that pool is decreased by the prohibition of payment
to circulators. Both provisions 'limi[t] the number of voices who will convey
[the initiative proponents'] message' and, consequently, cut down 'the size of
the audience [proponents] can reach.' [Citations.] In this case, as in Meyer,
the requirement 'imposes a burden on political expression that the State has
failed to justify.' [Citation.]

       "Colorado acknowledges that the registration requirement limits
speech, but not severely, the State asserts, because 'it is exceptionally easy to
register to vote.' [Citation.] The ease with which qualified voters may
register to vote, however, does not lift the burden on speech at petition
circulation time. . . .

        "The State's dominant justification appears to be its strong interest in
policing lawbreaking among petition circulators. Colorado seeks to ensure
that circulators will be amenable to the Secretary of State's subpoena power,
which in these matters does not extend beyond the State's borders. [Citation.]
The interest in reaching law violators, however, is served by the requirement,
upheld below, that each circulator submit an affidavit setting out, among
several particulars, the 'address at which he or she resides, including the street
name and number, the city or town, [and] the county.' [Citation.] This
address attestation, we note, has an immediacy, and corresponding reliability,
that a voter's registration may lack. The attestation is made at the time a
petition section is submitted; a voter's registration may lack that currency.

     ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
........

        "In sum, assuming that a residence requirement would be upheld as a
needful integrity-policing measure--a question we, like the Tenth Circuit,
[citation] have no occasion to decide because the parties have not placed the
matter of residence at issue--the added registration requirement is not
warranted. That requirement cuts down the number of message carriers in the
ballot-access arena without impelling cause." (119 S.Ct. at 642-645, fns.
omitted.)


                                                 4                                                  99-712
               Similarly, here, we believe that the number of registered voters falls
significantly short of the number of potential voters in any given city in California.
Accordingly, requiring only registered voters to circulate initiative petitions unduly imposes
a burden on "core political speech" by reducing "the number of voices who will convey [the
initiative proponents'] message" (Meyer v. Grant (1988) 486 U.S. 414, 422.) The fact that
registering to vote is "exceptionally easy" cannot "lift the burden on speech at petition
circulation time." (Buckley v. American Constitutional Law Foundation, supra, 199 S.Ct.
at 644.)4

               We conclude in answer to the first question that in light of the recent Buckley
decision, section 9209 is unconstitutional in requiring circulators of initiative petitions to
declare that they are voters of the city.

                 2. City Residents

              The second question presented concerns whether circulators of an initiative
petition must declare that they are city residents under the terms of section 9209. We
conclude that circulators need not declare that they are city residents.

               As previously quoted, section 9209 requires each circulator of an initiative
petition to file a declaration "that the circulator is a voter of the city, and shall state the
voter's residence address at the time of the execution of the declaration." If a circulator no
longer is required to be "a voter of the city" under Buckley, does the circulator nevertheless
need to be a resident of the city by virtue of section 9209's reference to "residence address"?

               Section 9209 does not expressly require a circulator to declare that he or she
is a resident of the city. Once the "voter" requirement is severed from the statute, the
circulator's "residence address" may be located outside the jurisdiction of the city under the
plain language of the statute. We follow the well established principle of statutory
construction that "'courts are no more at liberty to add provisions to what is therein declared
in definite language than they are to disregard any of its express provisions.' [Citation.]"
(Wells Fargo Bank v. Superior Court (1991) 53 Cal. 3d 1082, 1097).



        4
          By letter dated January 20, 1999, The Secretary of State, as chief elections officer, instructed local
elections officials that due to the Buckley decision, "[t]here is no longer any requirement that initiative
circulators be registered voters." The effect of this administrative interpretation of section 9209 is beyond the
scope of our discussion. (See Cal. Const., art. III, § 3.5; Greener v. Workers' Comp. Appeals Bd. (1993) 6
Cal. 4th 1028, 1038; Reese v. Kizer (1988) 46 Cal. 3d 996, 1001-1002; Southern Cal. Lab. Management etc.
Committee v. Aubry (1997) 54 Cal. App. 4th 873, 887; 68 Ops.Cal.Atty.Gen. 209, 219-222 (1985).)

                                                       5                                                99-712
              No other statute expressly requires petition circulators to be residents of the
city. (See §§ 104, 9022.) No particular or restricted geographical area is specified when
declaring a circulator's "residence address."



                In answer to the second question, therefore, we conclude that circulators of a
city initiative petition need not declare that they are city residents.

                                           *****




                                              6                                       99-712